Case 1:18-cv-00690-WES-PAS Document 32 Filed 07/25/20 Page 1 of 2 PagelD #: 757

UNITED STATES DISTICT COURT
FOR THE DISTRICT OF RHODE ISLAND

RAYMOND BRADBURY
HEATHER BRADBURY

VS CA No. 18-cv-690

DEUTSCHE BANK NATIONAL TRUST COMPANY AS TRUSTEE
FOR GSAMP TRUST 2005-WMC1,ALIAS
OCWEN LOAN SERVICING, LLC.

MOTION TO EXTEND TIME TO FILE AMENDED COMPLAINT
Plaintiffs, by their Attorney, move that this Court for an extension of
time to file an Amended Complaint in this matter to August 15, 2020. The
Plaintiffs need additional time to complete their Amended Complaint and have
filed a Motion to Alter and Amend the Order of this Court.

RAYMOND BRADBURY
HEATHER BRADBURY
By their Attorney

July 25, 2020
/s/ John B. Ennis
John B. Ennis, Esq. #2135
1200 Reservoir Avenue
Cranston, RI 02920
(401) 943-9230
Jbelaw75@gmail.com
Case 1:18-cv-00690-WES-PAS Document 32 Filed 07/25/20 Page 2 of 2 PagelD #: 758

CERTIFICATION

I hereby certify that I emailed a copy of the above Motionto the
following electronically on this 25" day of July, 2020:

Samuel Bodurtha
/s/ John B. Ennis
